             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
          CRIMINAL CASE NO. 1:17-cr-00046-MR-WCM-5


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                  ORDER
                                )
RICHARD ARLEE CHAMPION,         )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s “Motion for

Copies at Cost of the Court” [Doc. 224].

     The Defendant was found guilty by a jury of one count of conspiracy to

possess with the intent to distribute a quantity of methamphetamine in

violation of 21 U.S.C. §§ 841(a)(1) and 846, and one count of possession

with the intent to distribute a quantity of methamphetamine, and aiding and

abetting the same, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2.

[Doc. 161].   The Defendant was sentenced to a term of 262 months’

imprisonment. [Doc. 180]. The Defendant appealed, and the Fourth Circuit

Court of Appeals affirmed his conviction and sentence on June 11, 2019.

[Doc. 199].




    Case 1:17-cr-00046-MR-WCM Document 225 Filed 10/09/20 Page 1 of 2
      The Defendant now moves the Court to allow him “to receive copies at

the cost of the Court.” [Doc. 224 at 1]. The Defendant’s motion must be

denied. The Defendant has failed to demonstrate a particularized need for

the requested documents. See United States v. MacCollom, 426 U.S. 317,

326-27 (1976) (holding that federal inmates are not entitled to transcripts at

Government expense absent some showing of a particularized need); Jones

v. Superintendent, Va. State Farm, 460 F.2d 150, 152 (4th Cir. 1972) (“[A]n

indigent is not entitled to a transcript at government expense without a

showing of the need, merely to comb the record in the hope of discovering

some flaw.”) (citation omitted).

      Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

“Motion for Copies at Cost of the Court” [Doc. 224] is DENIED.

      IT IS SO ORDERED.
                          Signed: October 9, 2020




                                            2



     Case 1:17-cr-00046-MR-WCM Document 225 Filed 10/09/20 Page 2 of 2
